Citation Nr: 9916094	
Decision Date: 06/11/99    Archive Date: 06/21/99

DOCKET NO.  95-21 254	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUES
1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a psychiatric 
disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a right shoulder 
disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for heart disease.

4.  Entitlement to benefits under 38 U.S.C. § 1151 for 
chronic polyp, osteoarthritis, labyrinthitis, low back pain, 
hiatal hernia with reflux, duodenal diverticulitis, 
pneumonia, peptic ulcer, a disorder manifested by upper 
gastrointestinal bleeds, residuals of a cholecystectomy, 
diabetes, an eye disorder eye, a psychiatric disorder, heart 
disease, hypertension, a disorder manifested by 
sleeplessness, and hearing loss as a result of treatment, 
including medication, provided by a VA Medical Center (MC) 
from October 1975 to October 1986.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel


INTRODUCTION

The veteran had active military service from August 1943 to 
February 1946.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an April 1995 rating 
decision by the RO which denied the benefits sought.


REMAND

In June 1997, the Board remanded the veteran's claims to the 
RO for further evidentiary development.  At that time, the 
evidence reflected that relevant VA treatment records from 
the 1980's were reviewed by the RO in connection with the 
veteran's claims but had been returned to the Durham, VAMC 
prior to the case being forwarded to the Board.  The Board 
essentially requested in its Remand that these records be re-
associated with the claims file so that appellate review 
could be based on a complete record.  

Thereafter, the RO contacted the Durham VAMC to obtain the 
subject records.  The RO was apparently advised, however, 
that these records had been transferred to the Boston, VAMC.  
(The treatment reflected in these records was apparently 
originally provided in Boston and Bedford, Massachusetts.)  
The RO then contacted the Boston, VAMC who apparently 
initially advised that the request was referred to the 
Durham, VAMC.  They later advised that they were unable to 
locate any records relating to the veteran.  In April 1998, 
the RO apparently again contacted the Durham, VAMC for these 
records.  In reply, the RO was advised again that the records 
were in Boston, or perhaps at the Baltimore, VAMC.  In May 
1998, the RO apparently contacted the Baltimore, VAMC, 
requesting copies of the veteran's records.  The claims file, 
however, does not appear to contain any response from this VA 
facility.  In order for VA to properly adjudicate the 
veteran's claim, it will be necessary to review his relevant 
treatment records, if they still exist.  In view of the 
sequence of events described above, there remains some 
question as to whether all reasonable steps necessary to 
secure the veteran's relevant VA treatment records have been 
made.  Therefore, additional development in this regard will 
be required before the Board enters its final decision.  

Moreover, the Board notes that in Stegall v. West, 11 Vet. 
App. 268 (1998), the Court held that a remand by the Court or 
the Board confers on a veteran (or claimant) the right to 
compliance with the remand orders, as a matter of law, and 
the Secretary of Veterans Affairs has a concomitant duty to 
ensure compliance with the terms of a remand. 

In view of the foregoing, the case is REMANDED to the RO for 
appropriate action:

1.  The RO should, in writing, 
simultaneously contact the individual 
responsible for maintaining patient 
records at the Boston, VAMC; the Bedford, 
VAMC; the Durham, VAMC; and the 
Baltimore, VAMC and request copies of all 
records located at those facilities and 
relating to the veteran that are dated 
from October 1975 to October 1986.  In 
addition, the RO should request that the 
Durham, VAMC forward copies of its 
records of any treatment of the veteran 
dated after 1986.  If no such records are 
available from those facilities the RO 
contacts, the RO should request a 
response to that effect in writing.  If 
an alternate location to search for the 
records requested in this paragraph is 
indicated in any response received, as 
for instance the location to which any 
such records may have been retired to 
storage, a documented attempt to obtain 
the records from that alternate location 
should be made.  

2.  After the foregoing, the RO should 
review the evidence, and adjudicate the 
claims on appeal.  If any claim is 
denied, the veteran and his 
representative should be provided an 
appropriate supplemental statement of the 
case and given an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	M. E. KILCOYNE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


